Citation Nr: 0204460	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special monthly pension by reason of the 
need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to June 
1973.  

In February 2000, the Board of Veterans' Appeals (Board) 
issued a decision in which the appellant was granted non-
service-connected pension benefits based on permanent and 
total disability.  Thereafter, in March 2000, the appellant 
requested special monthly pension by reason of the need for 
regular aid and attendance of another person or by reason of 
being housebound.  In November 2000, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama issued a rating decision in which the special monthly 
pension claim was denied.  This case comes before the Board 
on appeal of that November 2000 rating decision. 

The appellant suffers from schizophrenia that was found by 
the Board's February 2000 decision to permanently preclude 
him from engaging in all forms of substantially gainful 
employment consistent with his education and work experience.  
The medical evidence of record, including a January 1999 VA 
examination report, reflects that the appellant also suffers 
from paraplegia secondary to a gunshot wound.  

In an April 1989 rating decision, the RO determined that 
multiple gunshot wounds sustained by the appellant on 
November 5, 1988 were the result of his own misconduct.  In 
an April 1996 application for benefits, the appellant made 
reference to disabilities that included a paralyzed right 
leg, schizophrenia, an abnormal heartbeat, and hypertension.  
In an August 1996 VA Form 9, the appellant complained of 
paralysis associated with a 1988 gunshot wound.  

In the introduction to its February 2000 decision, the Board 
observed that the April 1989 decision, which determined that 
the injury resulting in paraplegia was due to willful 
misconduct, is final and that the veteran must present new 
and material evidence to reopen that claim.  See 38 C.F.R. 
§ 3.156(a) (2001).  The RO had not at that time issued a 
decision addressing whether new and material evidence had 
been submitted to reopen the April 1989 decision and the 
claims file does not reflect that the RO has adjudicated that 
issue since the Board's decision in February 2000, although 
the appellant in a December 1999 informal brief had asked 
that the issue of whether his injury was the result of 
misconduct be referred to the RO.  The appellant again raised 
this issue in a January 2002 informal brief, arguing that a 
January 1999 VA examination report constituted new and 
material evidence.  

In addition, the Board notes that the appellant responded to 
the March 2000 rating decision, which assigned an effective 
date of April 10, 1996 for the permanent and total rating for 
pension purposes, by asking for an audit and asserting that 
his pension should be effective from 1980.  By a rating 
decision in April 2000, the RO determined that entitlement to 
pension from a date prior to April 10, 1996 was not 
established.  The appellant was so informed by a letter dated 
May 10, 2000.  In its informal brief, submitted to the Board 
in January 2002, the appellant's representative asserts that 
the appellant had disagreed with the effective date assigned.  

The Board refers to the RO the questions of whether new and 
material evidence has been submitted to reopen the April 1989 
decision and whether a notice of disagreement has been filed 
concerning the effective date of the veteran's pension 
benefits for appropriate action.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is in receipt of pension based on permanent 
and total disability based on schizophrenia, rated 70 
percent; diabetes mellitus, rated 20 percent; and history of 
peptic ulcer disease, rated 10 percent; which combine for a 
rating of 80 percent.  

3.  An administrative decision of April 1989 held that the 
veteran's gunshot wound injuries sustained on November 5, 
1988, were due to his willful misconduct.  

4.  The veteran was notified by a letter dated December 18, 
1990, that his paraplegia was considered the result of his 
willful misconduct and cannot be considered in determining 
his need for special monthly pension; he did not appeal this 
decision.

5.  The appellant is neither blind nor nearly blind due to 
disability not of willful misconduct origin.  

6.  The appellant is not a patient in a nursing home due to 
disability not of willful misconduct origin.

7.  The appellant has not been shown to be unable to dress or 
undress himself, to be unable to keep himself ordinarily 
clean and presentable, to be unable to feed himself due to 
loss of coordination of the upper extremities or due to 
extreme weakness, or to be so incapacitated as to require 
care or assistance on a regular basis in order to be 
protected from the hazards or dangers incident to his daily 
environment due to disability not of willful misconduct 
origin.

8.  The evidence does not establish that the appellant 
currently has disabilities not of willful misconduct origin 
that confine him to his home or immediate premises or that 
render him so disabled as to need the regular aid and 
assistance of another person.  

9.  The appellant is not shown to have a single disability 
not of willful misconduct origin rated or ratable at 100 
percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1541 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. 
§§ 3.351, 3.352 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).   

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. § 3.351 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for a special monthly pension based 
upon the need for regular aid and attendance of another 
person have not been met.  The Board also finds that the 
criteria for a special monthly pension by reason of the 
appellant being housebound due to disabilities have not been 
met.

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. 
§ 3.351(a)(1).  A veteran is in need of regular aid and 
attendance if he is helpless or is so nearly helpless as to 
require the regular aid and attendance of another person.  
The criteria for establishing the need for aid and attendance 
includes consideration of whether the veteran is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or if the veteran is a 
patient in a nursing home because of incapacity; or if the 
veteran establishes a factual need for aid and attendance 
under criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

Pension benefits, by reason of being housebound, are payable 
when, in addition to having a single permanent disability 
rate as 100 percent under the schedule, the veteran has a 
separate disability or disabilities independently ratable at 
60 percent or more, or is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises, or if institutionalized to the ward 
or clinical area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§ 3.351.

In this case, as mentioned above, the record contains a final 
administrative decision of April 1989, which held that the 
veteran's gunshot wound injuries sustained on November 5, 
1988, were due to his willful misconduct.  The veteran was 
notified by a letter dated December 18, 1990, that his 
paraplegia was considered the result of his willful 
misconduct and cannot be considered in determining his need 
for special monthly pension.  Also, as mentioned above, the 
Board's determination that the veteran is entitled to a 
permanent and total disability evaluation for pension was 
based on disabilities other than those sustained in November 
1988, which were held to be of misconduct origin.  

The April 2000 rating decision reflects that the veteran's 
pension is based on schizophrenia, rated 70 percent; diabetes 
mellitus, rated 20 percent; and history of peptic ulcer 
disease, rated 10 percent; which are combined for a rating of 
80 percent.  This rating decision also indicates that 
paraplegia secondary to spinal condition injury, status post 
gunshot wound to abdomen, is due to the veteran's willful 
misconduct.

Although the claim for special monthly pension does not 
specify the disabilities upon which the claim is based, the 
VAF 646, filed by the veteran's representative in September 
2001, specifically notes the disability due to willful 
misconduct and argues that the schizophrenia, diabetes 
mellitus, and peptic ulcer disabilities support a grant of 
special monthly compensation.  The veteran's representative, 
in January 2002, argued that the issue of whether the 
disabilities sustained as a result of a gunshot injury in 
November 1988 is "inextricably intertwined" with the 
current appeal.  The representative, however, does not cite 
to any authority for this proposition.  

The Court, in Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991), held that the Board's decision on the appellant's 
claim for an increased rating for anxiety neurosis was not a 
final order subject to appeal because that claim was 
inextricably intertwined with the claim for service 
connection for a heart disorder which remained undecided and 
pending before VA.  In this case, the question whether the 
disabilities sustained as a result of a gunshot injury in 
November 1988 are due to the veteran's willful misconduct is 
not undecided and pending before VA.  Rather, there is a 
final decision holding that these disabilities are due to the 
veteran's willful misconduct.  The fact that the final 
decision concerning willful misconduct could be subsequently 
revised by the submission of new and material evidence or on 
the basis of clear and unmistakable error, see 38 C.F.R. 
§§ 3.104(a), 3.105(a), does not make the question of willful 
misconduct so inextricably intertwined with the matter now 
before the Board on appeal as to prevent the Board from 
issuing a final decision concerning whether the disabilities 
of non-misconduct origin that form the basis of the grant of 
pension benefits also are of such severity as to support a 
grant of special monthly pension.  

Review of the medical evidence of record reveals that the 
appellant underwent a VA medical examination in September 
1996.  The appellant said that he was wheelchair-bound and 
that he had markedly reduced range of motion of the left 
elbow and that he was able to transfer from wheelchair to bed 
and from wheelchair to chair, albeit with difficulty.  The 
appellant reported that, after using ramps and leaving home, 
he did need assistance in some areas and that he could not 
walk or stand, even with assistive devices.  The examiner 
noted that the appellant while having some difficulty in 
dressing and bathing activities, could prepare a meal and eat 
it.  On physical examination, the appellant had some 
difficulty propelling the wheelchair; he used his left foot 
to help.  He had use of his right arm, but had difficulty 
with the left arm due to injury.  The examiner noted that the 
appellant was a muscular-appearing male.  The appellant 
demonstrated full range of motion of the right upper arm, but 
there was a residual fixation of the left elbow at 150 
degrees.  The left arm could not be fully extended and the 
appellant could supinate the left arm up to 90 degrees.  Grip 
strength was slightly decreased on the left.  The right foot 
was paralyzed.  The appellant demonstrated 3/5 strength in 
the left lower extremity and he was noted to be able to use 
it for pushing the wheelchair on occasion.  The examiner 
rendered a clinical impression of status post gunshot wound 
with injury to the left elbow interfering with range of 
motion strength and paralysis, essentially wheelchair-bound 
with chronic pain in lower back radiating down to the right 
leg.  

The appellant underwent a VA psychiatric examination in 
October 1996.  The appellant reported that he heard voices 
from time to time.  They did not disturb him because he 
recognized where they came from.  They belonged to devil 
worshipers called the northwest masons.  He thought that all 
of his current problems were caused by Satan and his 
followers.  The appellant reported that the voices got worse 
at night and came from inside and outside his head.  The 
appellant also said that he had no feeling in his right leg 
except for constant pain, and that he was able to move his 
left leg and stand on his left leg with support.  He reported 
that he occasionally went riding with his friends.  The 
examiner stated that the appellant was sitting a wheelchair 
and his dress was appropriate for his age and the climate.  
His grooming and hygiene were fair.  His attitude was 
pleasant and cooperative.  The appellant made no attempt to 
interact or to relate with the examiner, although he was 
cordial and polite in his behavior.  His speech was 
spontaneous, with a normal rate and rhythm.  The conversation 
was moderate in amount and information.  The appellant 
appeared to be open and honest in his responses.  His 
thinking was goal-directed, the associations were tightly 
linked and his ideas were related.  He exhibited a flat 
affect with no emotional expression during the interview.  
His mood was blunted.  The content of his thought revealed 
delusional thinking regarding his auditory hallucinations.  
He exhibited good reality contact and his judgment was 
appropriate for present and future goals.  His diagnosis was 
paranoid schizophrenia and he was said to continue to exhibit 
delusional and paranoid thought.  The examiner also concluded 
that the appellant was able to set priorities and make 
appropriate decisions about common problems of daily living 
and that he was capable of managing his financial affairs 
without assistance.  

The appellant underwent a VA medical examination in August 
1998.  He was noted to suffer from paralysis of his right 
lower extremity and chronic low back pain.  He was also noted 
to need assistance in transfer and to be unable to leave the 
home unassisted.  The examiner stated that the appellant had 
severe impairment of the left upper extremity.

The appellant subsequently underwent another VA medical 
examination in January 1999; the examiner noted that he was 
in a wheelchair.  He reported that he lived in an "adapted 
living facility" with ramps and adapted cooking areas.  He 
said that he was chair to wheelchair to bed bound and could 
not transfer under his own power.  The appellant said that he 
had learned to use different devices to put on his own socks 
and shoes.  He also said that he could bathe and use a step-
in shower, as well as adapted facilities.  On physical 
examination, the appellant demonstrated a full range of 
motion of the upper extremities.  There was bilateral 
paraplegia in the lower extremities.  

The appellant also underwent a VA psychiatric examination in 
January 1999.  The appellant stated that he could not work 
due to his schizophrenia and paralysis.  The appellant stated 
that he currently lived alone and that he spent time visiting 
people.  He said that he had trouble controlling his bowels 
and urine and that, therefore, he stayed close to home.  On 
objective examination his attitude was cooperative. He made 
no attempt to interact or relate to the examiner.  He had a 
flat affect and a blunted mood.  There were no facial 
expressions during the interview.  The appellant talked at 
length about a woman he identified by name who was using his 
body to pass her excrement.  His speech was spontaneous with 
a monotonous rhythm and a low, soft tone.  The conversation 
was moderate in amount and relevant in response to the 
question that was asked.  His associations were tightly 
linked and his ideas were related.  His thinking was goal 
directed.  The thought content revealed bizarre and elaborate 
delusions and he admitted to both auditory and visual 
hallucinations.  The examiner concluded that the appellant 
was able to set priorities and make appropriate decisions to 
common problems of daily living.  The examiner rendered a 
diagnosis of paranoid schizophrenia and assigned a Global 
Assessment of Functioning (GAF) score of 60.  The addendum 
indicated that the appellant appeared to have been unable to 
work due to his severe mental illness (paranoid 
schizophrenia) prior to receiving the gunshot wound.  His 
mental illness was said to be incapacitating.

A VA doctor submitted a VA Form 21-2680 after examining the 
appellant in September 2000.  The doctor stated that the 
appellant was obese and wheelchair-bound.  The doctor stated 
that the appellant demonstrated decreased grip strength in 
the left hand secondary to an old gunshot wound and that he 
had complete paralysis of the right leg.  The doctor further 
stated that the appellant had weakness in the left leg.  
Urinary incontinence with condom catheter and occasional 
fecal incontinence were noted.  The doctor indicated that the 
appellant could not walk without the assistance of another 
person.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  

Upon consideration of the pertinent criteria in light of the 
evidence presented, the Board finds no basis upon which to 
award the appellant special increased pension benefits based 
on the need for regular aid and attendance of another person.  
It is not contended or shown that the appellant is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  

Although it is clear that the appellant suffers from marked 
impairment secondary to his schizophrenia and his other 
medical conditions, the medical evidence of record does not 
show that he requires the regular assistance of another 
person to undertake the basic requirements of daily living 
due to his disabilities that are not of misconduct origin.  
The Board notes that the appellant's description of his 
capabilities and inabilities differs rather substantially 
from examination to examination.  Most of the reported 
problems that might require assistance from others involve 
the appellant's right leg paralysis, left leg weakness, 
slight left arm limitation of motion, low back pain, 
incontinence, and use of a wheelchair.  Even these factors, 
however, do not of themselves show that the appellant is 
unable to perform everyday personal functions or that he 
requires assistance on a regular basis to protect him from 
the hazards of his environment.  

When only the disabilities not of misconduct origin are 
considered, the preponderance of the evidence supports the 
conclusion that he does not require the actual assistance of 
another to perform the activities of daily living or to 
protect himself from the hazards of his daily environment.  
The appellant told VA physicians who examined him in January 
1999 that he lived alone in an adapted living facility, that 
he was able to cook and feed himself, that he spend his time 
visiting people, and that he had help with shopping and 
housecleaning.  He has been described as competent to handle 
his affairs and to make appropriate decisions concerning 
common problems of daily life.  His diabetes and hypertension 
have been described as under control with medication.  An 
occasional need for assistance is not a sufficient basis for 
a conclusion that the disabilities not of misconduct origin 
require the regular aid and attendance of another.  

Furthermore, there is no evidence that the appellant is 
bedridden as a result of his disabilities and no evidence has 
been presented that he is bedridden as defined at 38 C.F.R. 
§ 3.352(a).  Therefore, the Board concludes that the 
appellant is not entitled to special monthly pension based on 
the need for regular aid and attendance.

The appellant is also seeking special monthly pension 
benefits based on being housebound.  Entitlement to these 
housebound benefits requires that there be one permanent 
disability ratable as 100 percent disabling plus additional 
separate and distinct disabilities rated at 60 percent or 
more, or the claimant must be shown to be permanently 
housebound.  In this case it has not been shown that the 
appellant suffers from a single disability ratable at 100 
percent under the schedular criteria plus additional 
disability ratings of 60 percent.  Additionally, the evidence 
of record also does not show that the appellant is housebound 
or confined to his dwelling or the immediate premises due to 
disability.  The evidence of record indicates that the 
appellant has been able to appear for various VA examinations 
and that he himself has reported that he rides with friends 
in their cars and that he spends time visiting people, albeit 
staying close to home.  Thus, there is no legal basis upon 
which entitlement to housebound status may be established.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations, published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The rating decision and the March 2001 
Statement of the Case (SOC) notified the appellant of the 
evidence necessary to substantiate the claim, the evidence 
that had been received, and the evidence to be provided by 
the claimant.

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims for 
benefits.  Relevant Federal records have been obtained, 
including VA and Social Security records.  The appellant was 
afforded VA examinations.  The appellant has not reported 
that any other pertinent evidence might be available.  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  Veterans Claims Assistance Act of 2000, 
Pub L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.103 
(2001); final rule published at 66 Fed. Reg. 45620 (August 
29, 2001).

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
special monthly pension claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Schoolman v. West, 12 Vet. App. 
307, 311 (1999).


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person and special 
monthly pension benefits by reason of housebound status are 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


